STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 24, 2017
               Plaintiff-Appellee,

v                                                                    No. 333990
                                                                     Kent Circuit Court
MONTY LAMAR JAMISON,                                                 LC No. 15-008063-FH

               Defendant-Appellant.


Before: MURRAY, P.J., and SAWYER and MARKEY, JJ.

SAWYER, J. (concurring).

        I agree with the result reached by the majority, but I write separately because I do not
believe that we need nor should engage in the analysis done by the majority. At most, defendant
may have been entitled to withdraw his plea (which the trial court informed him of). People v
Killebrew, 416 Mich 189, 209-210; 330 NW2d 834 (1982). But, for defendant to challenge this
on appeal, he must have moved to withdraw his plea. MCR 6.310(D). Defendant did not do so.
The failure to move to withdraw the plea precludes the plain-error analysis that the majority
engages in. People v Armisted, 295 Mich App 32, 48; 822 NW2d 47 (2011).1 Accordingly, I
would merely affirm the trial court based on defendant’s failure to move to withdraw his plea.




                                                             /s/ David H. Sawyer




1
  I recognize that the majority does rely on Armisted for the opposite proposition. But it relies on
the wrong part of Armisted. On the page cited by the majority, p 46, Armisted merely sets out
the basic plain error standard. But later, on page 48, Armisted makes it clear that the failure to
move to withdraw a plea precludes any appellate review. See also People v Baham, ___ Mich
App ___; ___ NW2d ___ (Docket No. 331787, issued 9/12/2017), slip op at 2.


                                                -1-